Bates, Judge,
delivered the opinion of the court.
This was a suit commenced in a justice’s court upon an instrument in the nature of a promissory note. There was judgment in the Circuit Court for the plaintiff, and the defendant moved in arrest of judgment for the reason that the suit was improperly brought in the name of Hutchings to the use of Blackford. The motion was overruled and the defendant appealed. The motion should have been sustained. The law is imperative that suits must be brought in the name of the real parties in interest (excepting the few cases specially provided for by statute).
Judgment will be reversed and the cause remanded to the Circuit Court, where the record can be so amended as to make the real party in interest the plaintiff, if that court find that it should be done in furtherance of justice.
Judges Bay and Dryden concur.